                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

APPLIED UNDERWRITERS, INC., a
Nebraska Corporation;
                                                         8:15CV90
                   Plaintiff,

      vs.                                                 ORDER

TOP'S PERSONNEL, INC., A New
Jersey Corporation;

                   Defendant.


      IT IS ORDERED:


      1)    The motions to withdraw, (Filing Nos. 252 and 253), are granted.


      2)     Benjamin F. Johns and Zachary P. Beatty of Chimicles Schwartz
Kriner & Donaldson-Smith LLP (“CSK&D are hereby withdrawn as counsel for
Plaintiff Top’s Personnel Inc. and the Putative Class.

      May 18, 2021.
                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
